DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-22-2022 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks filed 4-20- 2022, with respect to the rejection(s) of claim(s) 1, 2, 3, 5, 7, 8, 10- 12, 14, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Zhang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further embodiments of Zhang, Fig.9 and ¶0133.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (see the 2014 Interim Guidance on Subject Matter Eligibility page on the USPTO website).  
Claims 1, 7 and 10 and are drawn to a method, device and computer storage medium comprising a collection of determining steps that represent a mental process- calculating/organizing through mathematical relation (calculation for bits within a cycle).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited processor merely applies the judicial exception to a computer while the claimed device  and medium generally link the judicial exception to the particular technology of wireless networking. The claimed device and a medium are well understood, routine and conventional components of a wireless communication network and their use is known in the industry. This is demonstrate at least in ¶0036 of the originally filed Specification- Berkheimer evidence.
Hence the additional elements at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  
There is no indication that the elements either: a) improves another technology/technical fields; b) improves the functioning of the computer itself; c) applies the judicial exception with, or by user of a particular machine; d) effects a transformation or reduction of a particular article to a different state or thing; e) adds a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; and f) includes other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The steps of ‘performing exclusive or operation bitwise’ does not add anything other than what is well-understood or conventional in the field of communications.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 3, 5, 7, 8, 10- 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhang et al ( US 20200091932).

As to claim 1 Zhang discloses a check code processing method (Zhang Fig.9), comprising: for each 64Bit/66Bit (64B/66B) block in a same transmission cycle and for each k
{0,1,2,3,4,5,6 and 7} (Zhang ¶0133- 1st sentence- using an 8BIP-8 algorithm for a 64/66 bit
block. B0 to B7 are eight monitoring codes (also referred to as check codes) performing exclusive or operation (logical operations) bitwise on 8 bits of the kth byte of the 64B/66Bblock to obtain a kth  bit of an 8-bit of an 8-bit first sequence corresponding to the 64B/66B block, thereby obtaining an 8-bit first sequence for each 64B/66B block in the same transmission cycle (Zhang ¶0133- 3rd sentence- Each monitoring section corresponds to eight consecutive bits of each bit block. For example, a first monitoring section corresponds to a first payload bit to an eighth payload bit of each bit block, a second monitoring section corresponds to a ninth payload bit to a sixteenth payload bit of each bit block), and  performing exclusive or operation bitwise on all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code- time duration of bits for calculating bits of the check code block (Zhang ¶0133 3rd sentence- ...and an eighth monitoring section corresponds to a fifty-seventh payload bit to a sixty-fourth payload bit of each bit block).

As to claim 2 Zhang discloses the method of claim 1, wherein when the method is applied to a sending device (Zhang ¶0053- transceiver, where the transceiver is configured to send), the method further comprises: sending a check code of an nth transmission cycle in a code block of an (n+m)th transmission cycle, both n and m being positive integers (Zhang, Fig.7, ¶0126- 2nd – sentence- determination of a 1st  and 2nd parity check result).  

As to claim 3 Zhang discloses the method of claim 2, wherein sending the check code of the nth transmission cycle in the code block of the (n+m)th transmission cycle comprises at least one of the following: sending the check code of the nth transmission cycle in an idle block of the (n+m)th transmission cycle (Zhang ¶0125- boundary bit block …may be a newly inserted bit block…for a 64/66 bit block stream, the first bit block may be an idle block.);

As to claim 5 Zhang discloses the method of claims 1wherein the check code is a Bit Interleaved Parity (BIP) check code (Zhang, ¶106- 1st sentence- generation process of an 8-bit monitoring code shown in BIP-8).
As to claim 7 Zhang discloses an electronic device, comprising a transceiver, a memory, and a processor, wherein the processor is connected with the memory and the transceiver respectively (Zhang Fig.28 ¶0052, ¶0239 ¶0291) ,and is configured to execute computer programs stored in the memory to implement the following operations (Zhang ¶0291): for each 64Bit/66Bit (64B/66B) block in a same transmission cycle and for each k {0,1,2,3,4,5,6 and 7} (Zhang ¶0133- 1st sentence- using an 8BIP-8 algorithm for a 64/66 bit block. B0 to B7 are eight monitoring codes (also referred to as check codes) performing exclusive or operation (logical operations) bitwise on 8 bits of the kth byte of the 64B/66Bblock to obtain a kth  bit of an 8-bit of an 8-bit first sequence corresponding to the 64B/66B block, thereby obtaining an 8-bit first sequence for each 64B/66B block in the same transmission cycle (Zhang ¶0133- 3rd sentence- Each monitoring section corresponds to eight consecutive bits of each bit block. For example, a first monitoring section corresponds to a first payload bit to an eighth payload bit of each bit block, a second monitoring section corresponds to a ninth payload bit to a sixteenth payload bit of each bit block), and  performing exclusive or operation bitwise on all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code- time duration of bits for calculating bits of the check code block (Zhang ¶0133 3rd sentence- ...and an eighth monitoring section corresponds to a fifty-seventh payload bit to a sixty-fourth payload bit of each bit block).

As to claim 8 Zhang discloses the electronic device of claim 7, wherein when the electronic device is a sending device, further comprise: a check code of an nth transmission cycle in a code block of an (n+m)th transmission cycle, both n and m being positive integers (Zhang, Fig.7, ¶0126- 2nd – sentence- determination of a 1st  and 2nd parity check result).  

As to claim 10 Zhang discloses a non transitory computer storage medium, storing computer programs, the computer programs being executed to implement the following
operations (Zhang ¶0291- computer program instructions may be stored in a computer-readable memory): for each 64Bit/66Bit (64B/66B) block in a same transmission cycle and for each k {0,1,2,3,4,5,6 and 7} (Zhang ¶0133- 1st sentence- using an 8BIP-8 algorithm for a 64/66 bit block. B0 to B7 are eight monitoring codes (also referred to as check codes) performing exclusive or operation (logical operations) bitwise on 8 bits of the kth byte of the 64B/66Bblock to obtain a kth  bit of an 8-bit of an 8-bit first sequence corresponding to the 64B/66B block, thereby obtaining an 8-bit first sequence for each 64B/66B block in the same transmission cycle (Zhang ¶0133- 3rd sentence- Each monitoring section corresponds to eight consecutive bits of each bit block. For example, a first monitoring section corresponds to a first payload bit to an eighth payload bit of each bit block, a second monitoring section corresponds to a ninth payload bit to a sixteenth payload bit of each bit block), and  performing exclusive or operation bitwise on all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code- time duration of bits for calculating bits of the check code block (Zhang ¶0133 3rd sentence- ...and an eighth monitoring section corresponds to a fifty-seventh payload bit to a sixty-fourth payload bit of each bit block).

As to claim 11 Zhang discloses the non transitory computer storage medium of claim 10, wherein when the computer programs are executed by a sending device, the operations further comprises: sending a check code of an nth transmission cycle in a code block of an (n+m)th transmission cycle, both n and m being positive integers (Zhang, Fig.7, ¶0126- 2nd – sentence- determination of a 1st  and 2nd parity check result).  

As to claim 12 Zhang discloses the non transitory computer storage medium of claim 11, wherein sending the check code of the nth transmission cycle in the code block of the (n+m)th transmission cycle comprises at least one of the following: sending the check code of the nth transmission cycle in an idle block of the (n+m)th transmission cycle (Zhang ¶0125- boundary bit block …may be a newly inserted bit block…for a 64/66 bit block stream, the first bit block may be an idle block.); 

As to claim 14 Zhang discloses the non transitory computer storage medium of claim 10, wherein the check code is a Bit Interleaved Parity (BIP) check code (Zhang, ¶106- 1st sentence- generation process of an 8-bit monitoring code shown in BIP-8).

As to claim 16 Zhang discloses the electronic device of claim 8, wherein sending the check code of the nth transmission cycle in the 64B/66B block of the (n+m)th transmission cycle comprises at least one of the following: sending the check code of the nth transmission cycle in an idle block of the (n+m)th transmission cycle (Zhang ¶0125- boundary bit block …may be a newly inserted bit block…for a 64/66 bit block stream, the first bit block may be an idle block.);

As to claim 18 Zhang discloses the electronic device of claim 7, wherein the check code is a Bit Interleaved Parity (BIP) check code (Zhang, ¶106- 1st sentence- generation process of an 8-bit monitoring code shown in BIP-8).

As to claim 19 Zhang discloses the method of claim 1, wherein the code block comprises aZhang ¶0133- 1st sentence- using an 8BIP-8 algorithm for a 64/66 bit block. B0 to B7 are eight monitoring codes (also referred to as check codes) performing exclusive or operation (logical operations) bitwise on 8 bits of the kth byte of the 64B/66Bblock to obtain a kth  bit of an 8-bit of an 8-bit first sequence corresponding to the 64B/66B block, thereby obtaining an 8-bit first sequence for each 64B/66B block in the same transmission cycle (Zhang ¶0133- 3rd sentence- Each monitoring section corresponds to eight consecutive bits of each bit block. For example, a first monitoring section corresponds to a first payload bit to an eighth payload bit of each bit block, a second monitoring section corresponds to a ninth payload bit to a sixteenth payload bit of each bit block), and  performing exclusive or operation bitwise on all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code- time duration of bits for calculating bits of the check code block (Zhang ¶0133 3rd sentence- ...and an eighth monitoring section corresponds to a fifty-seventh payload bit to a sixty-fourth payload bit of each bit block).
performing exclusive or operation bitwise on 8 bits of a zeroth byte in the 64B/66B Block to obtain a zeroth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a first byte in the 64B/66B Block to obtain a first bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a second byte in the 64B/66B Block to obtain a second bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a third byte in the 64B/66B Block to obtain a third bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a forth byte in the 64B/66B Block to obtain a forth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a fifth byte in the 64B/66B Block to obtain a fifth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a sixth byte in the 64B/66B Block to obtain a sixth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a seventh byte in the 64B/66B Block to obtain a seventh bit of the first sequence;
wherein performing exclusive or operation bitwise on the all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code comprises performing exclusive or operation bitwise on the first sequences calculated from all 64B/66B blocks in the same transmission cycle to obtain the check code(Zhang Fig.9 - ¶0133 )

As to claim 20 Zhang discloses the electronic device of claim 7, wherein the code block comprises aZhang ¶0133- 1st sentence- using an 8BIP-8 algorithm for a 64/66 bit block. B0 to B7 are eight monitoring codes (also referred to as check codes) performing exclusive or operation (logical operations) bitwise on 8 bits of the kth byte of the 64B/66Bblock to obtain a kth  bit of an 8-bit of an 8-bit first sequence corresponding to the 64B/66B block, thereby obtaining an 8-bit first sequence for each 64B/66B block in the same transmission cycle (Zhang ¶0133- 3rd sentence- Each monitoring section corresponds to eight consecutive bits of each bit block. For example, a first monitoring section corresponds to a first payload bit to an eighth payload bit of each bit block, a second monitoring section corresponds to a ninth payload bit to a sixteenth payload bit of each bit block), and  performing exclusive or operation bitwise on all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code- time duration of bits for calculating bits of the check code block (Zhang ¶0133 3rd sentence- ...and an eighth monitoring section corresponds to a fifty-seventh payload bit to a sixty-fourth payload bit of each bit block).
performing exclusive or operation bitwise on 8 bits of a zeroth byte in the 64B/66B Block to obtain a zeroth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a first byte in the 64B/66B Block to obtain a first bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a second byte in the 64B/66B Block to obtain a second bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a third byte in the 64B/66B Block to obtain a third bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a forth byte in the 64B/66B Block
to obtain a forth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a fifth byte in the 64B/66B Block to obtain a fifth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a sixth byte in the 64B/66B Block to obtain a sixth bit of the first sequence;
performing exclusive or operation bitwise on 8 bits of a seventh byte in the 64B/66B Block to obtain a seventh bit of the first sequence;
wherein performing exclusive or operation bitwise on the all obtained 8-bit first sequences of the 64B/66B blocks in the same transmission cycle to obtain a check code comprises performing exclusive or operation bitwise on the first sequences calculated from all 64B/66B blocks in the same transmission cycle to obtain the check code(Zhang Fig.9 - ¶0133).

Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhang et al (US 20200153720) hereinafter Zhang’720.

As to claim 4 Zhang discloses the method of claim 3, however silent wherein a OAM block comprises at least one of a first-type OAM block that is periodically sent or a second-type OAM block that is sent on demand and sending the check code of the nth transmission cycle in the OAM block replacing the idle block in the (n+m)th transmission cycle comprises: sending the check code of the nth transmission cycle in the first-type OAM block replacing the idle block in the (n+m)th transmission cycle. However, in an analogous art Zhang’720 remedies this deficiency: (Zhang’720, Fig.18aA, Fig.18aB, Fig. 18bA and Fig.18bB; ¶0088-sending a plurality of OAM function blocks….on-demand overhead (overhead, OH) 1 is an OAM function returned immediately on demand, such as an RDI, an REI, DM, and APS ) ; ¶0069- 1st sentence; ¶0070- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zhang’720 for the purpose of sending different data fields representing different OAM functions (Zhang ¶0088- 1st sentence).

As to claim 13 Zhang discloses the non transitory computer storage medium of claim 12, however silent wherein a OAM block comprises at least one of a first-type OAM block that is periodically sent or a second-type OAM block that is sent on demand; and sending the check code of the nth transmission cycle in the OAM block replacing the idle block in the (n+m)th transmission cycle comprises: sending the check code of the nth transmission cycle in the first-type OAM block replacing the idle block in the (n+m)th transmission cycle.
However, in an analogous art Zhang’720 remedies this deficiency: (Zhang’720, Fig.18aA, Fig.18aB, Fig. 18bA and Fig.18bB; ¶0088-sending a plurality of OAM function blocks….on-demand overhead (overhead, OH) 1 is an OAM function returned immediately on demand, such as an RDI, an REI, DM, and APS) ; ¶0069- 1st sentence; ¶0070- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zhang’720 for the purpose of sending different data fields representing different OAM functions (Zhang ¶0088- 1st sentence).

As to claim 17 Zhang discloses the electronic device of claim 16, however silent wherein a OAM block comprises at least one of a first-type OAM block that is periodically sent or a second-type OAM block that is sent on demand; and sending the check code of the nth transmission cycle in the OAM block replacing the idle block in the (n+m)th transmission cycle comprises: sending the check code of the nth transmission cycle in the first-type OAM block replacing the idle block in the (n+m)th transmission cycle.
However, in an analogous art Zhang’720 remedies this deficiency: (Zhang’720, Fig.18aA, Fig.18aB, Fig. 18bA and Fig.18bB; ¶0088-sending a plurality of OAM function blocks….on-demand overhead (overhead, OH) 1 is an OAM function returned immediately on demand, such as an RDI, an REI, DM, and APS); ¶0069- 1st sentence; ¶0070- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zhang’720 for the purpose of sending different data fields representing different OAM functions (Zhang ¶0088- 1st sentence).

Claims 6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Takehana (US 20010015844). 

As to claim 6 Zhang discloses the method of claims 1 wherein when the method is applied to a receiving device (Zhang ¶00054- transceiver, where the transceiver is configured to receive), the method further comprises: receiving a check code sent in the (n+m)th transmission cycle, both n and m being positive integers(Zhang, Fig.7, ¶0126- 2nd – sentence- determination of a 1st  and 2nd parity check result); however silent in comparing the received check code and a check code generated based on the 64B/66B block of the nth transmission cycle; determining transmission quality of the 64B/66B block of the nth transmission cycle according to a comparison result. However in an analogous art Take Hana remedies this deficiency: (Takehana ¶0048- 3rd sentence- compares a result of the BIP calculation and the BIP code as the second quality monitor code stored in the second overhead field group 212B of FIG. 5, to detect a transmission error of the output data) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Takehana for the purpose of comparing BIP calculation to determine transmission error (Takehana ¶0044- last sentence)

As to claim 9 Zhang discloses the electronic device of claim 7, wherein when the electronic device is a receiving device (Zhang ¶00054- transceiver, where the transceiver is configured to receive), the operations further comprise: receiving a check code sent in the (n+m)th transmission cycle, both n and m being positive integers(Zhang, Fig.7, ¶0126- 2nd – sentence- determination of a 1st  and 2nd parity check result);
however silent in comparing the received check code and a check code generated based on the 64B/66B block of the nth transmission cycle: and determining transmission quality of the code block of the nth transmission cycle according to a comparison result. 
However in an analogous art Takehana remedies this deficiency: (Takehana ¶0048- 3rd sentence- compares a result of the BIP calculation and the BIP code as the second quality monitor code stored in the second overhead field group 212B of FIG. 5, to detect a transmission error of the output data) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Takehana for the purpose of comparing BIP calculation to determine transmission error (Takehana ¶0044- last sentence).

As to claim 15 Zhang discloses the non transitory computer storage medium of claim 10, wherein when the computer programs are executed by a receiving device (Zhang ¶00054- transceiver, where the transceiver is configured to receive), the operations further comprises: receiving a check code sent in the (n+m)th transmission cycle, both n and m being positive integers(Zhang, Fig.7, ¶0126- 2nd – sentence- determination of a 1st  and 2nd parity check result); however silent in comparing the received check code and a check code generated based on a the 64B/66B block of the nth transmission cycle; and determining transmission quality of the 64B/66B block of the nth transmission cycle according to a comparison result.
However in an analogous art Takehana remedies this deficiency: (Takehana ¶0048- 3rd sentence- compares a result of the BIP calculation and the BIP code as the second quality monitor code stored in the second overhead field group 212B of FIG. 5, to detect a transmission error of the output data) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Takehana for the purpose of comparing BIP calculation to determine transmission error (Takehana ¶0044- last sentence).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462